Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 03/081/22. Claims 1-4, 6-12, 21, 23, 26-27, 33-34, and 37-41 are currently pending in the application, with claims 5, 13-20, 22, 24-25, 28-32, and 35-36 having being cancelled.  Accordingly, claims 1-4, 6-12, 21, 23, 26-27, 33-34, and 37-41 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  
Applicant’s traversal of the provisional ODP rejections of claims 1-3, 6, 21-23, and 27 over claims 1-5 of co-pending application 17/172,543; of claim 21 over claim 1 of U.S. Patent 10,351,541; and of claims 21 and 26 over claims 1-5 of U.S. Patent 10,941,125 is acknowledged, but since applicant did not put forth any arguments against these rejections or file any terminal disclaimers (TDs), the ODPs are maintained for reasons of record as stated in the previous office action and restated below for applicant’s convenience.  

Applicant’s argument with respect to the 112(b) rejection has been fully considered.  Applicant argues that because claim 33 has been amended and now that claim 37 recites an amended structure a new definition for R5 such claims are no longer indefinite.  Such arguments are not found persuasive as the Examiner contends that the proviso in the claims are vague and indefinite and the recitation of “the method comprised inducing osteogenesis” is redundant as the method is directed to inducing osteogenesis (i.e. claim 1).  The claims should rather recite that the compound of Formula (I) cannot be BK-4-15 when X is …etc. and cannot be JF-4-80, when X is S… etc..  The same reasoning applies to the remaining claims and yet applicant failed to amend the claims to render the amended scope clear and definite.  Since Applicant has yet to properly amend the claims, the examiner maintains that the 112(b) rejection remains proper.  

Applicant’s arguments with respect to the 112(a) Written description rejection has been fully considered.  Given that applicant has amended the claims and given that the specification and the prior art Kress et al. (i.e. table 2, compounds 44 & 52) has demonstrated that compounds of Formula IV & V are useful in inducing osteogenesis, the 112(a) written description is now moot.  Consequently, the 112(a) written description rejection of claims 37-38 is hereby withdrawn.  

Applicant’s arguments with respect to the 112(a) scope of enablement rejection has been fully considered.  Given that applicant has amended the claims and given that the specification and the prior art Kress et al. (i.e. table 2, compounds 44 & 52) has demonstrated that compounds of Formula IV & V are useful in inducing osteogenesis, the examiner contends that enablement exists for inducing osteogenesis by administering said compounds.  Nowhere in the specification did applicant demonstrate the use of compounds encompassed by instant Formula (II) in inducing osteogenesis.  Since applicant has yet to demonstrate such induction, the examiner maintains that the 112(a) scope of enablement rejection remains proper for claim 34.  However in light of applicant’s amendment, the entirety of the 112(a) scope of enablement rejection is hereby withdrawn.  

Given that Applicant has amended the claims to now exclude compound BK-4-03 wherein X=NH, R1=R2=R4-R5=H; and R3 is CF3, Garrido et al. is no longer prior art over claims 21-22. Consequently, the 102(b) rejection over Garrido et al. is hereby withdrawn.  

 Applicant’s argument with respect to the 102(b) rejection over claim 37 has been fully considered.  Applicant argues that instant formula V recites a double bond attached to the carboxy group while Zhu et al. teach a methoxy group attached to the same carboxy group.  Such argument is however not found persuasive as the Examiner contends that while other compounds in Zhu et al. recite a methoxy group that is attached to the carboxy group, Zhu et al. also recite an alkene group (CH=CH) in compound 120 which anticipates instant formula V.  As a result, Zhu et al. do indeed anticipate instant formula V and remain proper.  

Applicant’s argument with respect to the 102(b) rejection over claim 21 has been fully considered.  Applicant argues that compound 21 has been amended to now exclude the compound of Chao et al. wherein compounds having X as O; R1, R2, and R3 as H, R4 as CF3, and R5 as CH3 are excluded.  Such argument is however not found persuasive as the Examiner contends that while other compounds in Chao et al. are excluded, Chao et al. also recite compound of Example 18 wherein X is O, R1, R2, and R3 are H; R4 is CF3, and R5 is H which anticipates instant formula (I).  As a result, Chao et al. do indeed anticipate instant formula (I) and remain proper.  

For the foregoing reasons, the 112(a) scope and 112(a) written description rejections are hereby withdrawn.  However, the ODP and 102(b) rejections remain proper and are maintained.   In view of applicant’s amendment, the following modified ODP, 112 (a) and 112 (b) Final rejections are being made.  

Provisional Non-Statutory Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 6, 21, 23, and 27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of copending Application No. 17/172,543 (hereinafter Heck US Patent Application No. ‘543).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to analogs of PPAR receptor agonists.  The claimed invention and co-pending application Heck ‘543 are rendered obvious over another as the claimed invention teaches a subgenus of PPAR analogs wherein R3 is a carboxylic acid whereas Heck ‘543 teaches a broad genus of a compound of formula (I) wherein R3 is inter alia carboxylic acid, sulfonic acid, or acidic sulfonamide and wherein R is OCH2R3, CH=CHR3, or (CH2)nR3.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 17/172,543.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 21 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,351,541 (hereinafter Heck US Patent No. ‘541).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of analogs of PPAR receptor agonists.  The claimed invention and U.S. Patent Heck ‘541 are rendered obvious over another as the claimed invention teaches a broad genus of PPAR analogs of Formula (I) wherein R3 is a carboxylic acid and X is inter alia, O, S, NH, NCH3, etc… whereas Heck ‘541 teaches a method of treating osteoporosis comprising administering a subgenus of a compound of formula (I) wherein R is CH=CHR3 and wherein R3 is a carboxylic acid and X is O.  Since the method necessarily uses the compound of said formula (I), said compound of Heck ‘541 is encompassed by the instant formula.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 10,351,541.

Claim 21 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,695,137 (hereinafter Heck US Patent No. ‘137).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of analogs of PPAR receptor agonists.  The claimed invention and U.S. Patent Heck ‘137 are rendered obvious over another as the claimed invention teaches a broad genus of PPAR analogs of Formula (I) wherein R3 is a carboxylic acid and X is inter alia, O, S, NH, NCH3, etc… whereas Heck ‘137 teaches a method of treating osteoarthritis comprising administering a subgenus of a compound of formula (I) wherein R is CH=CHR3 and wherein R3 is a carboxylic acid and X is O.  Since the method necessarily uses the compound of said formula (I), said compound of Heck ‘137 is encompassed by the instant formula.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 9,695,137.

Claims 21 and 26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,941,125 (hereinafter Heck US Patent Application No. ‘125).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to analogs of PPAR receptor agonists.  The claimed invention and U.S. Patent Heck ‘125 are rendered obvious over another as the claimed invention teaches a broad genus of PPAR analogs wherein R3 is a carboxylic acid and X is S whereas Heck ‘125 teaches a subgenus of a compound of formula (I) wherein JF-4-80 is a species that is encompassed by instant Formula (I).  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 10,941,125.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claims 1-4, 6-12, 21, 23, 26-27, and 39-41 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention (see M.P.E.P 608.01 (k)).  


Claims 1-4, 6-12, 21, 23, 26-27, and 39-41 are particularly vague and indefinite given that applicant is claiming a compound of formula (I) with specific definition for the functional attachment group but improperly recites the proviso “except not BK-4-15 and the method comprised inducing osteogenesis; and “except JF-4-80, and the method comprised including osteogenesis” in claims 1 and 21.  Such recitation renders said claims indefinite as it is unclear if applicant intends on excluding such compound and what reference is being made in that sentence to method of inducing osteogenesis.  Given that applicant did not particularly point out what the provisos are and given that applicant is indefinite on what compounds may be excluded, the examiner maintains that it is unclear what may be encompassed in the invention since one of ordinary skill in the art would not be able to fully ascertain the metes and bounds of the aforementioned claims.

As a result of the above inconsistencies, the aforementioned claims are unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art.  However, for the sake of compact prosecution, the examiner will conclude that for claims 1 and 21 the methods are directed to a method and/or compound of formula  (I) with the proviso that BK-4-15 and BK-5-15 as defined in claims 1 and 21 and are excluded from the definition of Formula (I) and in the method inducing osteogenesis.  

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inducing osteogenesis with the compound of Formula (I), does not reasonably provide enablement for inducing osteogenesis comprising administering the compounds of formula (II).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of inducing osteogenesis, comprising: administering an effective amount of a pharmaceutical composition to a mammalian patient in need thereof, the pharmaceutical composition comprising a PPAR compound in an amount sufficient to prompt stem cells in the patient to contribute toward bone formation or cartilage formation, and a pharmaceutically acceptable carrier, excipient, diluent or adjuvant; wherein the PPAR compound a chemical structure of Formula (II).  The instant specification fails to provide information that would allow the skilled artisan to practice the induction of osteogenesis with the aforementioned compounds.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of inducing osteogenesis, comprising: administering an effective amount of a pharmaceutical composition to a mammalian patient in need thereof, the pharmaceutical composition comprising a PPAR compound in an amount sufficient to prompt stem cells in the patient to contribute toward bone formation or cartilage formation, and a pharmaceutically acceptable carrier, excipient, diluent or adjuvant; wherein the PPAR compound a chemical structure of Formula (II). The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated that the compounds of Formula (I) were useful in inducing mineral deposits indicative of osteogenesis, nowhere in the specification did applicant demonstrate formation of mineral deposits utilizing compounds of Formula (II).   While Kress et al. were provided to demonstrate results utilizing compounds of Formula IV and V, nowhere in Kress et al. did applicant demonstrate induction of osteogenesis utilizing compounds of Formula (II) Consequently, the examiner maintains that applicant has not enabled the breadth of the claims since applicant has yet to demonstrate induction of osteogenesis with compounds of formula II.  
		

2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “induction of osteogenesis comprising administering every single compound of Formula II”. While such “inducing osteogenesis” might theoretically be possible with the compounds of Formula (I), as a practical matter it is nearly impossible to achieve inducing osteogenesis utilizing every single compound of Formula I, II, IV, and V.  

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of every single compound of formula II in inducing osteogenesis utilizing every single compound of any formula recited in the claims.  No reasonably specific guidance is provided concerning useful therapeutic protocols for inducing chondrogenesis all of the disclosed compounds, other than induction of osteogenesis by administering the compounds of formula (I) or found in Kress et al. for formula IV and V. The latter is corroborated by the working examples in the specification in paragraphs 0096-0098 and in table 1, figure 5.  

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds of Formula (I), (II), (IV), and (V) could be predictably used for the induction of osteogenesis as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 37 is rejected under 35 U.S.C. 102(b) as being anticipated by Zhu et al. (U.S. 2006/0014809 A1).
Zhu et al. teach triazole compounds of Formula (I) and pharmaceutically acceptable salts, solvates, hydrates, and prodrugs thereof and using said compounds in pharmaceutical compositions to treat or control a number of diseases mediated by PPAR including obesity, diabetes and other metabolic diseases (see abstract and paragraphs 0027 and 0068-0073).   Zhu et al. teach a variety of preferred compounds of the invention including compound 120:


    PNG
    media_image1.png
    119
    347
    media_image1.png
    Greyscale

which anticipates instant formula (V) wherein R3 is CF3; R4 is H; X is S; R2 is H; R1 is alkyl; and R5 is H (instant formula V; paragraph 137 and fig. 1A on sheet 1 of 5).    
Accordingly, the teachings of Zhu et al. anticipate claim 37.

Claim 21 is rejected under 35 U.S.C. 102(b) as being anticipated by Chao et al. (U.S. 6,723,740 B2).
Chao et al. teach compounds of Formula (I) that are activators of PPAR delta and pharmaceutically acceptable salts, or solvates thereof and that are useful for treating human PPAR delta mediated disease or condition such as obesity and metabolic diseases comprising administering a therapeutically effective amount said compound of Formula (I) (see col. 2-3). Importantly,  Chao et al. teach example 16:


    PNG
    media_image2.png
    153
    377
    media_image2.png
    Greyscale

which anticipates instant Formula (I) wherein R3 is H; R4 is CF3; X is O; R1 and R2 are H; and R5 is H (see col. 36, example 18).  Additionally, example 26 anticipates instant claim 21 (see col. 37-38). 
Accordingly, the teachings of Chao et al. anticipate claim 21.
Conclusion

Claims 33 and 38 are allowed but the remaining claims are not allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
06/10/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.